           Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HASHEEM D. FOSTER,

                                Plaintiff,
                                                                  20-CV-9924 (LLS)
                    -against-
                                                                 ORDER TO AMEND
 JOHN or JANE DOE, M.D., et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in Bare Hill Correctional, brings this pro se action

invoking the Court’s federal question jurisdiction under 28 U.S.C. § 1331. He asserts that

Defendants violated his rights when he was confined in Downstate Correctional Facility. By

order dated February 26, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth below, the Court

grants Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 2 of 11




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, using a form complaint for civil cases from the United States District Court for

the Northern District of New York, brings this action against “John or Jane Doe, M.D.” and the

Superintendent of Downstate Correctional Facility. He invokes federal question jurisdiction and


                                                   2
          Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 3 of 11




asserts violations of his rights under the Eighth and Fourteenth Amendments to the Constitution.

Plaintiff specifically claims cruel and unusual punishment, invasion of privacy, disclosure of

medical information, and deliberate indifference to his medical care. But in the statement of

claim, Plaintiff only asserts the following: “On additional times from the year’s of 2010 ௅ ’14,’

’15,’ ’16,’ ’17,’ ’18,’ ’19,’ ’20.’ I was transfer to Downstate Corr. Facility.” (ECF No. 1, at 4.) In

the relief section of the complaint, Plaintiff seeks $100,000.00 in damages “for all these’s years

that these’s wrong’s alleged that’s continuing at this present time.” (Id.)

                                           DISCUSSION

       The Court construes the complaint as asserting constitutional claims under 42 U.S.C.

§ 1983. To state a § 1983 claim, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

       Plaintiff’s complaint fails to satisfy federal pleading rules. He does not provide a short

and plain statement showing that he is entitled to relief as required by Rule 8 or include any facts

suggesting that any defendant violated his rights. In order to state a claim for relief, a complaint

must contain enough facts to allow the Court to reasonably infer that the defendant is liable to

the plaintiff. Iqbal, 556 U.S. at 678 (2009) (citing Twombly, 550 U.S. at 555.) Plaintiff’s

complaint contains no facts about what occurred or how Defendants allegedly violated his rights.

                                        LEAVE TO AMEND

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123̽ 24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).




                                                   3
           Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 4 of 11




Because Plaintiff may be able to assert facts suggesting viable claims, the Court grants him leave

to replead.

       Should Plaintiff choose to submit an amended complaint, he must provide more facts

about his claims. In the “Statement of Claim” section of the amended complaint form, Plaintiff

must provide a short and plain statement of the relevant facts supporting each claim against each

defendant. 2 If Plaintiff has an address for any named defendant, Plaintiff must provide it.

Plaintiff should include all of the information in the amended complaint that Plaintiff wants the

Court to consider in deciding whether the amended complaint states a claim for relief. That

information should include:

       a) the names and titles of all relevant persons;

       b) a description of all relevant events, including what each defendant did or failed to do,
          the approximate date and time of each event, and the general location where each
          event occurred;

       c) a description of the injuries Plaintiff suffered; and

       d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
          relief.




       2
         If Plaintiff does not know the name of a defendant, he may refer to that individual as
“John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. For
example, a defendant may be identified as: “Correction Officer John Doe #1 on duty August 31,
2020, at Sullivan Correctional Facility, during the 7 am. to 3 p.m. shift.”
        The naming of “John Doe” or “Jane Doe” defendants, however, does not toll the three-
year statute of limitations period governing this action and Plaintiff shall be responsible for
ascertaining the true identity of any “John Doe or Jane Doe” defendants and amending his
complaint to include the identity of any “John Doe or Jane Doe” defendants before the statute of
limitations period expires. Should Plaintiff seek to add a new claim or party after the statute of
limitations period has expired, he must meet the requirements of Rule 15(c) of the Federal Rules
of Civil Procedure.


                                                 4
           Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 5 of 11




        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                         CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket.

        Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-9924 (LLS). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

 Dated:     March 1, 2021
            New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
               Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
          Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 7 of 11




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
          Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 8 of 11




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 9 of 11




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 10 of 11




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-09924-LLS Document 6 Filed 03/01/21 Page 11 of 11




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
